Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 24, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145646 & (65)                                                                                         Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellant,                                                                                       Justices


  v                                                                  SC: 145646
                                                                     COA: 301546
                                                                     Lenawee CC: 09-014365-FC
  JEFFERY ALAN DOUGLAS,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 12, 2012
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether the Court of Appeals erred in
  concluding that the defendant was prejudiced by his attorney’s failure to inform him of a
  mandatory minimum sentence if convicted of the charged offense where the trial court
  determined that the defendant refused plea offers because he claimed to be innocent; (2)
  whether the remedy for ineffective assistance of counsel may include re-offering a plea
  bargain to a lesser charge after the defendant has testified at a trial that he did not commit
  an offense; (3) under MRE 803A(3), what circumstances other than “fear” may excuse
  the failure of a child to report sexual abuse immediately; (4) whether a second
  corroborative statement concerning sexual abuse is admissible under MRE 803A where
  the statement includes a different allegation of sexual abuse than was provided in the
  declarant’s first statement; and (5) whether a witness’s testimony that a child’s statement
  was “substantiated” constitutes improper vouching. The motion for bond is DENIED.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 24, 2012                    _________________________________________
         p1017                                                                  Clerk